Case 2:18-cv-10619-KM-CLW Document 44 Filed 07/15/19 Page 1 of 1 PageID: 581




 THE ATRIN FIRM, LLC
 Formed in the State of New Jersey
 By:       John C. Atkin, Esq.
 55 Madison Avenue, Suite 400
 Mon’istown. NJ 07960
 Tel: (973) 285-3239
 Fax: (833) 693-1201
 JAtkin’jAtkinFirm,com
 Attonzn’s for PlaintiffStrike 3 Holdings, LLC

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


   STRIKE 3 HOLDINGS, LLC,
                                                       Case No. 2:1 $-cv-1 061 9-KM-CLW
                         Plaintiff,

            V.                                               NOTICE OF VOLUNTARY
                                                         DISMISSAL WITHOUT PREJUDECE
   JOHN DOE subscriber assigned [P address
   24.0.13.70,

                         Defendant.


         Pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(i), Plaintiff Strike 3 Holdings,

  LLC hereby gives notice that its claims in this action against Defendant John Doe subscriber

  assigned IP address 24.0.13.70 are voluntarily dismissed without prejudice.


  DATED: July 12, 2019                         Respectfully submitted.

                                              THE ATKIN FIRM, LLC
                                              Attor,ievs/oi’ Plaintiff,
                                              Strike 3 Holdings. LLC

                                              /c/.John C. Atkin. Esq.
                                              John C. Atkin, Esq.




Date:
        1
